In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Kings County (Grosvenor, J.), dated September 24, 2003, which denied his objections to an order of the same court (Mayeri, H.E.), dated December 12, 2002, which dismissed his petition for a downward modification of his child support obligation.
Ordered that the order is affirmed, with costs.
The Family Court properly denied the father’s objections to the order dated December 12, 2002. The father failed to demonstrate that a substantial, unanticipated, and unreasonable change in circumstances warranted a downward modification of his child support obligation (see Beard v Beard, 300 AD2d 268 [2002]; Linder v Linder, 297 AD2d 711 [2002]; Praeger v Praeger, 162 AD2d 671 [1990]).
Further, the Family Court properly imputed the loans the father received from his mother as income. Where, as here, a party’s account of his or her income and assets is not credible, the Family Court is justified in finding a true or potential income higher than that claimed (see Rohrs v Rohrs, 297 AD2d 317 [2002]). Santucci, J.P., Krausman, Schmidt and Rivera, JJ., concur.